       17-22426-shl         Doc 32    Filed 07/07/20 Entered 07/07/20 08:55:51                  Deficiency Re:
                                            Petition Uncl. Pg 1 of 1
                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF NEW YORK
                                               300 Quarropas Street
                                               White Plains, NY 10601


IN RE: Christopher N Kabel                                   CASE NO.: 17−22426−shl

Social Security/Taxpayer ID/Employer ID/Other Nos.:          CHAPTER: 13
xxx−xx−2097




            DEFICIENCY NOTICE RE: PETITION FOR PAYMENT OF UNCLAIMED FUNDS

The Court is unable to process your Petition for Payment of Unclaimed Funds without additional information.
Within 30 days of the date of this Notice, you must address the following deficiencies:

      CATEGORY OF                                                   EXPANSION
       DEFICIENCY
[x] Faulty Document(s)          [x] Missing or Incomplete Explanation of Delay in Filing Original Disbursement
                                for Payment

[x] Identification Errors       [x] Missing or Altered Photo ID

More specifically for this particular claim:

        Proof of Identity. All applications must contain sufficient documentation to establish the identity of
        the claimant as well as the authority of the applicant to make the claim, thus verifying entitlement to
        the funds. All applicants must provide a copy of applicants official government photo ID (i.e., current
        drivers license/U.S. Passport) as well as social security number. Further sections will describe what
        proofs are applicable for each category of applicant.

        Written Explanation detailing why the claimant did not present the original disbursement for
        payment. Explanation of why the funds were not claimed and/or accepted by claimant during the
        Trustees original disbursal(s) of funds to creditors will not replace proof of identity or any of the
        other documents submitted as part of the completed application.


Any further questions should be directed to the Finance Department either in writing or by calling (212) 284−4016
during standard business hours. Should questions arise after hours, please leave a voicemail which includes contact
name, phone number, case number, and a concise summary of the query.

As a reminder, all documentation in support of the claim should be mailed to the address given below:

                                                  Finance Department
                                             U.S. Bankruptcy Court, SDNY
                                                   1 Bowling Green
                                              New York, NY 10004−1408


Dated: 7/7/20                                                Vito Genna

                                                             Clerk of the Court

                                                             By: /s/ Peter Mazzola

                                                             Deputy Clerk
